—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of robbery in the first degree (Penal Law § 160.15 [2]), two counts of assault in the second degree (Penal Law § 120.05 [2], [6]) and grand larceny in the fourth degree (Penal. Law § 155.30 [5]). Defendant argues that a showup identification procedure held at Rochester General Hospital, where the shooting victim was undergoing medical treatment, was unduly suggestive. The showup at the hospital within one hour of the shooting was justified by the necessity for prompt identification and was not unduly suggestive (see, People v Blanche, 90 NY2d 821, 822; see also, People v McBride, 190 AD2d 573, 573-574). (Appeal from Judgment of Supreme Court, Monroe County, Galloway, J. — Robbery, 1st Degree.) Present — Denman, P. J., Green, Wisner, Pigott, Jr., and Fallon, JJ.